EXHIBIT EPE HOLDINGS, LLC Consolidated Balance Sheet at December 31, 2008 and Report of Independent Registered Public Accounting Firm EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet at December 31, 2008 3 Notes to Consolidated Balance Sheet Note 1 – Company Organization and Basis of Financial Statement Presentation 4 Note 2 – Summary of Significant Accounting Policies 5 Note 3 – Recent Accounting Developments 13 Note 4 – Business Segments 15 Note 5 – Accounting for Equity Awards 17 Note 6 – Employee Benefit Plans 25 Note 7 – Financial Instruments 26 Note 8 – Inventories 33 Note 9 – Property, Plant and Equipment 34 Note 10 – Investments in and Advances to Unconsolidated Affiliates 36 Note 11 – Business Combinations 41 Note 12 – Intangible Assets and Goodwill 42 Note 13 – Debt Obligations 46 Note 14 – Member’s Equity 58 Note 15 – Related Party Transactions 59 Note 16 – Income Taxes 64 Note 17 – Commitments and Contingencies 65 Note 18 – Significant Risks and Uncertainties 72 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of EPE Holdings, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of EPE Holdings, LLC (the “Company”) at December 31, 2008.This consolidated financial statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Company at December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 2, 2 EPE HOLDINGS, LLC CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 56,856 Restricted Cash 203,789 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17,682 2,028,458 Accounts receivable – related parties 172 Inventories 405,005 Derivative assets 218,537 Prepaid and other current assets 151,521 Total current assets 3,064,338 Property, plant and equipment, net 16,723,400 Investments in and advances to unconsolidated affiliates 2,510,702 Intangible assets, net of accumulated amortization of $674,861 1,789,047 Goodwill 1,013,917 Deferred tax assets 355 Other assets 269,605 Total assets $ 25,371,364 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable – trade $ 381,617 Accounts payable – related parties 17,584 Accrued product payables 1,845,568 Accrued expenses 65,683 Accrued interest 197,431 Derivative liabilities 316,164 Other current liabilities 292,233 Total current liabilities 3,116,280 Long-term debt (see Note 13) 12,714,928 Deferred tax liabilities 66,069 Other long-term liabilities 123,946 Minority interest 9,536,129 Commitments and contingencies Member’s equity, including accumulated other comprehensive loss of $185,828 (see Note 14) (185,988 ) Total liabilities and member’s equity $ 25,371,364 See Notes to Consolidated Balance Sheet 3 EPE HOLDINGS, LLC NOTES TO CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organizationand Basis of Financial Statement Presentation EPE Holdings, LLCis a Delaware limited liability company that was formed inApril 2005to become the general partner of Enterprise GP Holdings L.P.The business purpose of EPE Holdings, LLC is to manage the affairs and operations of Enterprise GP Holdings L.P.At December 31, 2008,Dan Duncan LLC owned 100% of the membership interests of EPE Holdings, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “EPE Holdings, LLC” are intended to mean and include the business and operations of EPE Holdings, LLC, as well as its consolidated subsidiaries, which include Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and its consolidated subsidiaries.Enterprise Products GP, LLC, Enterprise Products Partners L.P., Enterprise Products Operating LLC, Texas Eastern Products Pipeline Company, LLC, andTEPPCO Partners, L.P.and their respective consolidated subsidiaries are consolidated subsidiaries of Enterprise GP Holdings.References to “EPE Holdings” are intended to mean EPE Holdings, LLC, individually, and not on a consolidated basis. Enterprise GP Holdings is a publicly traded Delawarelimited partnership, the limited partnership interests of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPE.” The business of Enterprise GP Holdings is the ownership of general and limited partner interests of publicly traded partnerships engaged in the midstream energy industry and related businesses. EPE Holdings’general partner interest in Enterprise GP Holdings is fixed without any requirement for capital contributions in connection with additional unit issuances by Enterprise GP Holdings. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., the common units of which are listed on the NYSE under the ticker symbol “EPD.”Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).References to “EPGP” refer to Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.EPGP is owned by Enterprise GP Holdings. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO.Duncan Energy Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners. References to “TEPPCO” mean TEPPCO Partners, L.P., the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO.TEPPCO GP is owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which includes Energy Transfer Partners, L.P. (“ETP”).Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.” The general partner of Energy Transfer Equity is LE GP, LLC (“LE GP”).Enterprise GP Holdingshas non-controlling interests in both Energy Transfer Equity and LE GP that it accounts for using the equity method of accounting. References to “Employee Partnerships” mean EPE Unit L.P. (“EPE Unit I”), EPE Unit II, L.P. (“EPE Unit II”), EPE Unit III, L.P. (“EPE Unit III”), Enterprise Unit L.P. (“Enterprise Unit”), EPCO Unit 4 L.P. (“EPCO Unit”), TEPPCO Unit L.P. (“TEPPCO Unit I”), and TEPPCO Unit II L.P. (“TEPPCO Unit II”), collectively, all of which are private company affiliates of EPCO, Inc. References to “EPCO” mean EPCO, Inc. and its private company affiliates, which are related party affiliates to all of the foregoing named entities.Mr. Duncan is the Group Co-Chairman and controlling shareholder of EPCO. References to “DFI” mean Duncan Family Interests, Inc. and “DFIGP” mean DFI GP Holdings, L.P.DFI and DFIGP are private company affiliates of EPCO.Enterprise GP Holdings acquired its ownership interests in TEPPCO and TEPPCO GP from DFI and DFIGP. EPE Holdings, Enterprise GP Holdings, Enterprise Products Partners, EPGP, TEPPCO, TEPPCO GP, the Employee Partnerships, EPCO, DFI and DFIGP are affiliates under common control of Mr. Duncan.We do not control Energy Transfer Equity or LE GP. Basis of Presentation Since EPE Holdings exercises control over Enterprise GP Holdings, EPE Holdings consolidates its balance sheet with that of Enterprise GP Holdings.EPE Holdings owns a 0.01% general partner interest in
